Citation Nr: 0000436	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-10 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to a head injury.  

2.  Entitlement to an increased evaluation for anxiety, 
currently rated as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a 
lung disability and a skin disability as secondary to 
exposure to herbicides.  

4.  Entitlement to service connection for a disability of the 
jaw.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Baltimore, Maryland 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran is currently service-connected for conjunctivitis 
(10 percent), anxiety (10 percent), callosities 
(noncompensable), scars on the right knee and head 
(noncompensable), and scars on both heels (noncompensable).  
He is also receiving nonservice-connected pension benefits 
for left brachial plexus neuropathy (60 percent), maxillary 
sinusitis (noncompensable), a lung disorder (noncompensable), 
crural intertrigo (noncompensable), and a tingling sensation 
in the right leg and foot (noncompensable).  

The Board notes the presence of two old pending claims which 
appear to have never been specifically adjudicated by the RO.  
In April 1972, the veteran referred to having been attacked 
while in the service, sustaining, in pertinent part, a 
laceration to the head.  He reported that he had shaking and 
impaired dexterity in his hands, and indicated, at least in 
part, that this shaking was due to his head injury, as well 
as nervousness.  

In August 1972, the veteran more specifically indicated that 
he suffered a head injury while in the service.  He then 
referred to a VA treatment report that diagnosed him with 
cerebral dysrhythmia.  The report he referred to is a 
December 1971 VA examination report in which examiner 
diagnosed cerebral dysrhythmia "with other C & S damage 
related to concussion."  He testified at the September 1999 
hearing to sustaining a head injury in service.  As this 
issue has been neither procedurally developed nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran also raised a claim of service connection for 
dental trauma in February 1981.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Id.

More recently, the veteran submitted a statement contending 
that he was entitled to a clothing allowance.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Id.

The issues of service connection for a disability of the jaw 
and entitlement to an increased rating for anxiety are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to a head injury is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The RO denied entitlement to service connection for a 
skin disorder and a lung disorder as secondary to exposure to 
herbicides when it issued an unappealed rating decision in 
May 1981.  

3.  The RO denied reopening the claim of entitlement to 
service connection for a lung disability as secondary to 
exposure to herbicides when it issued an unappealed rating 
decision in March 1994.  

4.  The evidence submitted since the final unappealed May 
1981 and March 1994 determinations bears directly and 
substantially upon the issues at hand, is neither duplicative 
nor cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

5.  The claims of entitlement to service connection for a 
lung disability and a skin disability as secondary to 
exposure to herbicides are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to a head injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the final determination in May 
1981 wherein the RO denied entitlement to service connection 
for a skin disability as secondary to exposure to herbicides 
is new and material, and the veteran's claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

3.  Evidence received since the final determination in March 
1994 wherein the RO denied reopening the claim of entitlement 
to service connection for a lung disability as secondary to 
exposure to herbicides is new and material, and the veteran's 
claim for this benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105(c);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.

4.  The claims of entitlement to service connection for a 
lung disability and a skin disability as secondary to 
exposure to herbicides are not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for peripheral neuropathy as secondary 
to a head injury

Factual Background

The veteran's service medical records show no documentation 
of a diagnosis of peripheral neuropathy.  Entrance 
examination indicated that his neurological condition was 
normal.  Hand shaking and sweats were noted in March 1965.  
It was noted that he was reporting nervousness and that 
previous thyroid testing had been normal.  A history of 
abundant sweating of the feet was noted in April 1967.  A 
November 1967 physical examination indicated that his 
neurological condition was normal.  He denied a history of a 
head injury, leg cramps, lameness, neuritis, and paralysis.  
Leg cramps, occurring after standing for a long period of 
time, were reported in April 1968.  

A dental treatment note dated April 1968 indicated that the 
veteran had sustained a traumatic injury to the duct of the 
left parotid gland.  Excessive "hyperdrosis" of the feet 
was again noted in January 1970.  Neurological evaluation on 
separation examination was indicated as being normal.  In 
general, there is no documentation of a diagnosis or 
treatment of peripheral neuropathy in the service records.  

On VA examination in February 1971 the veteran reported that, 
while in Vietnam, the Vietcong had overrun the area he was in 
and that he got "bashed" in the forehead but that he did 
not know how.  No diagnosis or specific complaint of 
peripheral neuropathy was documented.  

In May 1971 the veteran was admitted to the Perry Point VA 
Medical Center (VAMC) with a four month history of 
intermittent black out spells.  The diagnoses were maxillary 
sinusitis, an abnormal electroencephalogram (EEG) suggestive 
of cerebral dysrhythmia, and possible psychoneurosis.  There 
is no documentation of peripheral neuropathy noted in these 
records.  

On VA examination in December 1971 the veteran reported being 
hit over the head by a two by four by a man while he was 
taking care of prisoners while in the service in Vietnam in 
1964.  On examination there was photophobia and poor 
pronation and supination with the right arm.  There was a 
tremor of the hands with some tension quality.  Neurological 
examination was otherwise normal.  There was documentation of 
a diagnosis of peripheral neuropathy.  

A February 1992 progress note from Kirk U.S. Army Health 
Clinic (KUSAHC), shows that the veteran wanted to discuss 
peripheral neuropathy.  He was seen at KUSAHC in January 1993 
with complaints of a tingling sensation on the right foot.  
Examination revealed a white discolored area at the end of 
the toe area.  The diagnosis was a possible cold injury of 
both great toes.  

Follow-up notes from January 1993 indicated that the veteran 
had sustained a possible cold injury while working as a 
security guard.  Examination of the toes revealed white spots 
with areas of erythema.  The diagnosis was mild frostbite to 
the toes.  

In September 1996, the veteran, in pertinent part, raised a 
claim of service connection for peripheral neuropathy as 
secondary to Agent Orange exposure.  

In February 1997 the veteran underwent an orthopedic 
examination of the left shoulder and elbow.  It was noted 
that there had been a severe work-related injury to the left 
upper extremity in August 1995.  Since that time, it was 
reported that there had been pain in the mid and lower arm, 
down to the elbow.  Weakness and a sense of tingling in the 
radial border of the hand was reported.  


On examination, active and passive range of motion in the 
left upper extremity was limited.  There was decreased 
sensation to palpation along the radial border of the second 
metacarpal.  Sensation was otherwise intact.  Grip strength 
was weaker on the left side.  The diagnosis was severe left 
arm pain, status post crush injury.  The examiner concluded 
that he could not rule out partial radial neuropathy in the 
left arm.  

In March 1997 a magnetic resonance imaging scan (MRI) of the 
left shoulder revealed an incomplete tear of the upper 
surface of the supraspinatus at the musculotendinous 
junction, and inflammation, with chronic and acute 
degeneration of the supraspinatus tendon.  

In March 1997, Dr. H.B.P. performed a neurological 
examination on the veteran.  The veteran was noted as stating 
that he had been exposed to Agent Orange while in the service 
and that he had had a tremor of the upper extremities since 
that time.  He also noted that the tremor had worsened on the 
left after an August 1995 injury to the left upper extremity.  
A history of left elbow surgery was noted.  

Neurological examination revealed cogwheel rigidity of the 
left upper extremity to a moderate degree, and action tremor 
of the upper extremities, moderately severe on the left and 
mild on the right.  Gait was relatively normal, and there was 
left supraclavicular tenderness and tenderness of the left 
elbow and shoulder.  A nerve conduction study was interpreted 
as being abnormal in terms of the left upper extremity with a 
left brachial plexus neuropathy.  The diagnoses were left 
brachial plexus neuropathy; and Parkinsonism, which was 
indicated as possibly being secondary to toxins and/or a head 
injury, exacerbated by stress.  

In April 1997 a VA general medical examination was conducted.  
Neurological examination was indicated as being normal.  No 
diagnosis of peripheral neuropathy was documented.  

The veteran presented testimony before the undersigned in 
September 1999.  Regarding peripheral neuropathy, the 
representative initially contended that the veteran was 
associating it with a head injury rather than with herbicide 
exposure.  The veteran testified that he had sustained a head 
injury during an attack from a fellow soldier while he was 
stationed in the Canal Zone.  He stated that he thought the 
attack had occurred in 1967.  Transcript, pp. 5-6.  He 
indicated that his peripheral neuropathy was secondary to 
this head injury.  Tr., p. 6.  

The veteran testified to having had continuous tremors and 
tingling ever since the injury.  Tr., p. 7.  He testified to 
being involved in an industrial accident in August 1995, but 
that his symptoms of peripheral neuropathy had been around 
before that.  He stated that his symptoms of shaking hands 
had been present since 1970.  Tr., p. 8.  He also reported 
continuous tingling in his upper extremities.  Id.  He denied 
being told by a physician that this condition was linked to 
service; however, he also testified that Dr. H.P.B. had told 
him that this problem could be exacerbated by stress.  Tr., 
p. 9.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (1999) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1999).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for peripheral 
neuropathy must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

There is no documentation indicating that the veteran was 
treated for acute or subacute peripheral neuropathy in 
service or following his discharge from service much less 
during the presumptive period.  See 38 C.F.R. §§ 3.307, 
3.309(e).  

Nor has the veteran provided medical evidence of a nexus 
between his current disability and service.  The record shows 
that the veteran has current brachial plexus neuropathy.  
There are no documented medical opinions or other competent 
evidence of record linking the veteran's current brachial 
plexus neuropathy to service.  Dr. H.B.P. diagnosed brachial 
plexus neuropathy and Parkinsonism.  He concluded that the 
Parkinsonism was possibly secondary to toxins and/or head 
injury, exacerbated by stress.  He did not conclude that the 
neuropathy was secondary to the above mentioned factors.  

In addition, the Board notes that there is no record of the 
veteran being diagnosed with peripheral neuropathy, much less 
as secondary to any incident of service including a claimed 
head injury.  As the Board reported earlier, the service 
medical records are negative for a head injury, and the 
veteran denied having sustained such when he completed a 
report of medical history while on active duty.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992)  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  


The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between a current neuropathy disability and military service.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of peripheral 
neuropathy is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  



II.  New and material evidence to reopen 
the claims of service connection for lung 
and skin disabilities as secondary to 
exposure to herbicides

Factual Background

The veteran's enlistment examination in April 1962 noted a 
1.5 centimeter (cm) scar on the right side of the neck.  It 
was noted that a gland had been removed from the right 
anterior cervical area when he was five years old.  
Examination of the sinuses, ears, mouth and throat, lungs, 
chest, and skin, all were indicated as being normal.  A chest 
x-ray was described as being negative.  

Physical examination in August 1964 indicated that the 
veteran's lungs, chest, and skin were normal.  No diagnosis 
of a skin or lung disorder was documented.  A chest x-ray was 
described as being negative.  

In November 1964 the veteran was seen for a sore throat with 
difficulty swallowing, and pain in his upper chest for two 
days.  Examination revealed enlarged tonsils with exudate.  
The chest was clear.  The diagnosis was tonsillitis.  

In April 1967 the veteran was seen for an infected and tender 
prominence on the dorsal aspect of his right foot.  Also 
noted was a beginning furuncle on the right posterior thigh.  
X-rays were negative.  On follow-up, a history of abundant 
swelling of the feet was noted.  The diagnosis was a possible 
ganglion cyst.  A follow-up in April 1967 noted that he was 
being seen for an infected bunion.  

The veteran was treated for a cold with cough productive of 
yellow sputum in November 1967.  The chest was clear on 
examination.  The diagnosis was post-nasal drainage.  

On examination in November 1967 a history of, in pertinent 
part, exostosis of the feet was noted.  The veteran reported 
a history of boils, skin diseases, gonorrhea, pain or 
pressure in the chest, and ear, nose, and throat trouble.  

He denied a history of a head injury and shortness of breath.  
It was noted on examination that the boils and gonorrhea had 
been treated and that there were no residuals.  Skin, lungs, 
and chest were described as normal.  A chest x-ray was 
described as being within normal limits.  The diagnosis, in 
pertinent part, was moderate talipes cavus.  There was no 
specific diagnosis of a respiratory disorder or a skin 
disease.  

In October 1969 the veteran was seen with a round, firm, 
raised, movable swelling on the inner border of the left 
lower lip.  Periodic swelling was reported.  The mass was 
excised and biopsied.  The diagnosis upon biopsy was 
mucocele.  

In January 1970, the veteran was seen for a complaint of a 
rash on both wrists and pain in his right leg.  It was 
concluded that this was secondary to contact with "cedar."  

In January 1970 it was noted that the veteran was unable to 
wear boots due to excessive "hyperdrosis."  The diagnosis 
was moderate "hyperdrosis."  

In a report of medical history dated in April 1970, the 
veteran denied ever being treated for, in pertinent part, 
lung disease, and also denied ever having shortness of 
breath.  

Physical examination in June 1970 disclosed surgical/bayonet 
scars on the chin, right neck, and forehead noted as being 
incurred while in Vietnam.  The skin, lungs, and chest were 
documented as being normal.  A chest x-ray was described as 
being negative.  The diagnosis, in pertinent part, was 
multiple shrapnel wounds sustained in the Republic of 
Vietnam.  

VA examination in February 1971 documented no complaints or 
diagnoses of skin diseases or respiratory problems.  

In May 1971 the veteran was admitted to the Perry Point VA 
Medical Center (VAMC) with a four month history of 
intermittent black out spells.  The diagnoses were maxillary 
sinusitis, an abnormal electroencephalogram (EEG) suggestive 
of cerebral dysrhythmia, and possible psychoneurosis.  

No complaints or diagnoses of a skin disorder or lung 
disability were documented on VA examination in December 
1971.  

In November 1980, the veteran submitted a claim of service 
connection for a respiratory disorder as secondary to 
herbicide exposure.  

On VA examination in February 1981, the veteran reported, in 
pertinent part, a history of a skin rash and lung problems.  
It was noted by the examiner that there had been an unusual 
pre-employment chest x-ray at Kirk Army Hospital in the fall 
of 1979, after which he was admitted to Fallston General 
Hospital with confirmation of the abnormality in the left 
lower lung field.  A bronchoscopy, bronchial washings, and a 
bronchial biopsy performed at Fallston were "said to have 
shown scar tissue of unknown etiologic origin."

On examination, the veteran denied hemoptysis, exertional 
dyspnea, chronic cough, sputum, and chest pain.  He reported 
that he felt well and denied losing any time from work since 
starting his employment in March 1980.  

Weight was 238 pounds, and cigarette smoking was denied.  A 
history of exposure to silica dust or employment in a coal 
mine was denied.  There was a flat percussion note and absent 
tactile fremitus at the left base with elevated left 
diaphragm, without clearly demonstrable excursion on physical 
examination.  Expiratory breath sounds were prolonged 
bilaterally with wheezes and rhonchi on forced expiration.  A 
pulmonary function test was found to be abnormal with a 
slight restrictive and obstructive defect noted with 
associated mild hypoxemia.  The diagnoses were restrictive 
and obstructive lung disease, with elevation in the left 
diaphragm, chronic, etiology unknown; mild hypertension 
(hitherto undiagnosed); exogenous, moderate obesity; and an 
abnormal echocardiogram (ECG) with Bifascium Black.  

In May 1981 the RO notified the veteran that it had denied 
service connection for a lung condition and a skin condition 
as being secondary to herbicide exposure.  A timely appeal 
was not filed and this decision became final.  

In June 1991 the veteran raised a claim to re-open his claim 
of service connection for a lung disability as secondary to 
exposure to herbicides.  The veteran reported that he had 
been exposed to defoliants in Vietnam called Agent Green and 
Agent Pink in 1962 and 1963.  

Submitted with this claim were copies of the admission 
reports from the Perry Point VAMC dated May 1971 and June 
1972.  Also submitted were records from Fallston General 
Hospital where he was treated by Dr. A.S.  The reports from 
Fallston show that the veteran underwent a bronchofibroscopy 
in December 1979.  It was noted that he had left lower lobe 
infiltrates with partial atelectasis and elevated diaphragm 
without clinical respiratory symptoms, except for a 
productive cough.  The broncofibroscopy was interpreted as 
showing marked inflammatory narrowing of segmental bronchi in 
the left lower lobe bronchus.  There was no bronchoscopic 
evidence of endobronchial lesions.  A biopsy of the left 
lower lobe was found to reveal fibrin and an unremarkable low 
columnar epithelium.  

In February 1992 the veteran submitted a claim for service 
connection of a lung disability and service connection for a 
tingling sensation in the right leg and foot.  He contended 
that these disabilities were secondary to exposure to Agent 
Orange.  The RO denied service connection for these 
disabilities in March 1994.  A timely appeal was not filed 
and the decision became final.  

In September 1996 the veteran submitted claims to re-open his 
previously denied claims of service connection for 
disabilities of the lungs and skin.  

In January 1997 the RO found, in pertinent part, that new and 
material evidence had not been presented to re-open the 
claims of service connection for disabilities of the lung and 
skin as secondary to exposure to herbicides.  

The RO noted that it had sent a request in October 1996 
requesting new and material evidence and that the veteran had 
not responded.  

In March 1997 the veteran submitted evidence in support of 
his claims for service connection of disabilities of the lung 
and skin as secondary to herbicide exposure.  

The evidence submitted with the March 1997 statement consists 
of medical records from Kirk U.S. Army Health Clinic 
(KUSAHC), Fallston General Hospital, service records, and VA 
records already on file.  

Records from KUSAHC show that the veteran underwent a pre-
employment physical in September 1979 during which a chest x-
ray was found to suggest some loss of volume on the left side 
as well as suggestion of some ill-defined infiltrates in the 
inner portion of the left lung.  

A discharge report from Fallston dated in December 1979 shows 
a discharge diagnosis of left lower lobe atelectasis, 
partial, associated with elevated left diaphragm possibly due 
to pneumonic process of unknown etiology.  In December 1979, 
Dr. A.S., of Fallston General Hospital, wrote that the 
veteran had been admitted for investigation of a chest x-ray 
abnormality with elevated left diaphragm and a partial 
atelectasis of the left lower lobe.  Dr. A.S. found the 
tentative diagnosis to be a probable benign inflammatory 
process of unknown etiology with no concrete evidence of a 
malignant infectious process. 

Progress notes from February 1981 show treatment of a swollen 
right index finger which was subsequently found to be a staph 
infection of the fingers of the right hand (the index and 
little fingers).  Progress notes from March 1986 show 
treatment of cellulitis in the left great toe that was 
improving with treatment. 

An October 1986 chest x-ray from KUSAHC revealed marked 
elevation of the hemidiaphragm with a patchy area of 
infiltration in the left infra hilar area.  It could not be 
determined whether these changes were chronic or acute in 
nature.  

A chest x-ray in October 1988 was found to reveal no gross 
change since the October 1986 x-ray.  It was presumed that 
the changes in the veteran's lungs were chronic and inactive 
in nature.  

In January 1992 the veteran was seen at KUSAHC for a bruised 
rib cage following a motor vehicle accident.  A history of a 
lung condition was noted.  In April 1992 the veteran reported 
dryness in his throat with blackened nasal discharge.  It was 
also noted that a furnace had been broken and repaired but 
that it was still putting out soot.  It was noted that 
similar symptoms had been experienced in that building 
before.  The veteran was asymptomatic on examination.  He was 
advised not to work in the aforementioned building or to wear 
a filter mask when doing so.  

The veteran was seen at KUSAHC in January 1993 with 
complaints of a tingling sensation on the right foot.  
Examination revealed a white discolored area at the end of 
the toe area.  The diagnosis was a possible cold injury of 
both great toes.  

Follow-up notes from January 1993 indicated that the veteran 
had sustained a possible cold injury while working as a 
security guard.  Examination of the toes revealed white spots 
with areas of erythema.  The diagnosis was mild frostbite to 
the toes.

In April 1997 a VA general medical examination was conducted.  
The VA examiner noted that chest x-rays showed a blunting of 
the costophrenic angle, without changes and that there was no 
history of significant pulmonary disease.  He also noted that 
the chest x-ray finding was once attributed to weakness of 
the left hemidiaphragm.  

On examination the oral mucosa was pink without edema or 
rashes.  There was no peripheral edema or cyanosis and no 
significant varicosities.  Chest expansion was normal and 
symmetric.  The lungs were clear to percussion and 
auscultation.  Musculoskeletal examination revealed no 
significant deformities, atrophy, or amputation.  
Neurological examination was indicated as being normal.  

The diagnoses were, in pertinent part, a minor deformity on 
chest x-rays, unchanged for many years, probably representing 
localized weakness of the left hemidiaphragm with no 
significant history of pulmonary diseases.  

In October 1997 a personal hearing was conducted.  Regarding 
his skin disorder, the veteran testified to receiving 
treatment for jungle rot while he was in the service.  He 
testified to going to dermatologists and that he had been 
told that they did not know what caused it or how to cure it.  
Tr., p. 3.  He testified that the condition was primarily 
located primarily on his feet, in between the toes and the 
heels.  Tr., p. 4.  

Regarding his lung condition, the veteran testified that he 
first started having trouble in 1964 when he went in for sick 
call for trouble with breathing.  He reported experiencing 
shortness of breath and coughing.  He indicated that this was 
due to Agent Gray and Agent Pink, which were precursors to 
Agent Orange.  Tr., pp. 4-5.  He reported being told, while 
in the military, that a chest x-ray had revealed a white spot 
in his lungs which could possibly be pneumonia.  Tr., p. 5.  
He testified that he currently experienced shortness of 
breath.  Id.

In November 1997 a VA skin disorders examination was 
conducted.  The veteran reported a history of fissuring in 
the fourth and fifth toe web on both feet since 1962.  He 
stated that it began in 1962 while he was stationed in 
Vietnam.  He reported receiving a variety of treatment 
without success since that time until 1981, when he reported 
that he did not want to continue treatment since he was not 
benefiting from it.  

Examination revealed a linear fissure with a maceration 
bilaterally and overlying body crust.  There was thickening 
and yellowing on the right foot, the first, the third, 
fourth, and fifth toenails.  All five toenails of the left 
foot were thickened and yellow.  The diagnosis was tinea 
pedis with maceration and fissures, and onychomycosis.  

A VA respiratory examination was conducted in November 1997.  
The veteran reported that the left lower lobe atelectasis was 
found during a routine x-ray during the late 1960s.  He 
stated that he was asymptomatic then and that he continued to 
be asymptomatic following his discharge from service.  

On examination, the skin was clear without significant 
rashes.  The lungs were clear to percussion and auscultation 
and there was no dyspnea, wheezing, or cough.  The diagnosis 
was atelectasis of the left lower lobe, discovered on routine 
examination in the 1960s, substantially unchanged since then, 
always asymptomatic.  The cause had not been determined.  

In September 1999 a hearing before the Board was conducted.  
The veteran testified that the skin disorder was on his hands 
and feet.  He reported being exposed to this in the service 
in unsanitary living conditions, and that he had suffered 
from these symptoms ever since.  Tr., p. 10.  He reported 
that the skin would blister over, get a very dark spot, 
enlarge, turn white, then peel off.  Tr., p. 12.  

The veteran testified that he had incurred his lung 
disability while in the service as a result of exposure to 
Agent Green and Agent Pink, not Agent Orange.  Tr., p. 13.  
He testified to having trouble breathing while he was in the 
service.  Tr., p. 15.  When asked whether any doctors had 
related this condition to service, the veteran initially 
answered in the affirmative.  The physician he mentioned in 
association with this answer was Dr. A.S.  He testified that 
he had tested his lungs and taken samples, and that the 
samples had been found to be of "unethnic origin."  Tr., p. 
14.  When later asked whether any doctors had made any type 
of opinion relating his respiratory problems to chemical 
exposure in the service, he testified that he did not know.  
Tr., p. 16.  
Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.



If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).





In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 


New and material evidence

Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the previous final determinations.  This evidence 
consists of, in pertinent part, records from Fallston General 
Hospital; records from KUSAHC; medical records from Dr. 
H.B.P. and Susquehanna Orthopedic Associates; VA 
examinations, including November 1997 VA skin and respiratory 
examinations and an April 1997 VA general medical 
examination; and statements from the veteran, including 
testimony from hearings conducted in October 1997 and 
September 1999. 

Review of the RO's January 1997 findings show, in essence, 
that it found no new and material evidence had been submitted 
to reopen the appellant's claim for service connection for 
disabilities of the lungs and skin as secondary to herbicide 
exposure.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowances of the claims.  This evidence consists 
of, in pertinent part, records from Fallston General 
Hospital; records from KUSAHC; November 1997 VA skin and 
respiratory examinations and an April 1997 VA general medical 
examination; and statements from the veteran, including 
testimony from hearings conducted in October 1997 and 
September 1999. 

In general, the medical records referred to above, submitted 
since the last final disallowance, were not previously in the 
record.  Since there is no other such evidence in the record, 
these statements are neither duplicative nor cumulative, and 
therefore constitute new evidence.  

The Board also concludes that some of this evidence bears 
directly and substantially upon the specific issues being 
considered in this case because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's lung and skin disabilities.  See Hodge, supra.  
Such evidence is significant and must be considered in order 
to fairly decide the merits of the claims.  The Board 
therefore finds that new and material evidence has been 
received since the final determinations, and the veteran's 
claims are therefore reopened.  

Service connection

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  


Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for disabilities of the lungs and skin as secondary to 
herbicide exposure must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran was treated for a possible 
ganglion or infected bunion of the right foot, boils, a 
mucocele of the lip, a rash on both wrists, and various cold 
symptoms in service.  The record shows that the veteran has 
current disabilities of the skin and lungs.  However, the 
veteran has failed to provide medical evidence of a nexus 
between these current disabilities and service.  There are no 
documented medical opinions or other competent evidence of 
record linking the veteran's current skin and lung 
disabilities to service.  Id.  

On VA examination for respiratory disorders in November 1997, 
the VA examiner diagnosed atelectasis of the left lower lobe, 
discovered on routine examination in the 1960s.  

The Board concludes that this opinion does not provide 
competent medical evidence of a nexus because it is based on 
an inaccurate history provided by the veteran.  The November 
1997 VA examination report notes the veteran's reporting that 
left lower lobe atelectasis was found during a routine x-ray 
in the late 1960s.  
Service medical records show that chest x-rays were 
consistently found to be negative.  Nor is there a 
documentation of a diagnosis of a lung disorder in the 
service medical records.  

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is clinically unsupported and in fact contradicted by the 
record, or where the opinion is contingent on an inaccurate 
factual background.  See Bloom v. West, 12 Vet. App. 185 
(1999); Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see 
also Owens v. Brown, 7 Vet. App. 429 (1995) (Court held that 
Board is justified in rejecting a physician's opinion which 
relies on a medical history from the appellant that conflicts 
with the service medical records).  

The veteran also indicated at the September 1999 hearing that 
Dr. A.S. had opined that his lung condition could be related 
to some type of chemical or herbicide exposure.  Transcript, 
p. 14 (September 30, 1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the records of Fallston General Hospital have 
already been obtained, which include reports from Dr. A.S.  
None of these reports document Dr. A.S. providing an opinion 
that any lung disability the veteran may have had was linked 
to service.  To the contrary, he concluded that it was of 
"unknown etiology."  In this regard, the Board notes that 
the veteran elaborated in his testimony that Dr. A.S. had 
found his disability to be of "unethnic origin," and later 
testified that he did not know if a physician had related his 
respiratory problems to some type of chemical exposure in 
service.  Tr., pp. 14, 16.  Therefore, the duty to advise was 
discharged in this instance.  

The veteran has not been diagnosed with a presumptive disease 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. § 3.309(e).  


In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  See 38 C.F.R. §§ 3.307 and 
3.309.  Nor is there medical evidence of a relationship 
between the veteran's current symptomatology and his alleged 
continuity of symptomatology.  See Voerth v. West, No. 95-904 
(U.S. Vet. App. Oct. 15, 1999); McManaway v. West, No. 97-280 
(U.S. Vet. App. Sept. 29, 1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's disabilities are related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any other 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his current disabilities of the skin and lungs and an 
in-service injury or disease.  Consequently, the Board 
concludes that the veteran's claims of entitlement to service 
connection for a disability of the lungs and a disability of 
the skin are not well grounded.  38 U.S.C.A. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of a lung 
disability and a skin disability are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to a head injury, the appeal is denied.  

The veteran having submitted new and material evidence to 
reopen claims of entitlement to service connection for a lung 
disability and a skin disability as secondary to exposure to 
herbicides, the appeal is granted to this extent.

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for a lung disability and a 
skin disability as secondary to exposure to herbicides, the 
appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran raised, in pertinent part, a claim for an 
increased evaluation of his service-connected anxiety in 
September 1996.  The Board finds that his claim of 
entitlement to an increased evaluation for anxiety is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  However, the Board is not 
satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

With respect to the claim for an increased rating for 
anxiety, the veteran's last VA examination for mental 
disorders was conducted in November 1997.  At that 
examination, the veteran essentially denied any psychological 
symptoms, including any symptoms of anxiety.  

In September 1999, the veteran provided testimony at a 
hearing before the Board in which he indicated that his 
anxiety symptoms were significantly worse.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App.  540, 542 (1994).




The Board notes a similar history of inconsistent 
documentation of anxiety symptoms.  On VA examination in 
November 1996, the veteran essentially denied having any 
psychological problems, but then subsequently testified 
during the October 1997 hearing to having frequent crying 
spells as well as other symptoms of anxiety.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Regarding the claim for service connection of a jaw 
disability, in September 1970 the veteran raised claims of, 
in pertinent part, service connection for disabilities of the 
heels and a jaw disability.  These claims were denied in 
March 1971.  In September 1971 the veteran submitted, in 
pertinent part, a notice of disagreement (NOD) with respect 
to the denial of the claims of service connection for the 
heel and jaw disabilities.  The claim for service connection 
of the heels was later granted in June 1976 and was not 
subsequently appealed by the veteran.  

However, there is no indication that the veteran was ever 
provided with a statement of the case (SOC) pertaining to the 
claim for service connection of a jaw disability.  When there 
has been an initial RO adjudication of a claim and an NOD has 
been filed as to its denial, the veteran is entitled to an 
SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  



Accordingly, the issues of entitlement to an increased rating 
for anxiety and service connection for a jaw disability are 
remanded for the following development:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the level of impairment 
caused by the anxiety.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.  The 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected anxiety and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, in addition to anxiety, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
anxiety is or are found on examination, 
the examiner should offer an opinion as 
to whether any such disorder is causally 
or etiologically related to anxiety, and, 
if so related, whether the veteran's 
anxiety has any effect on the severity of 
any other psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from anxiety.  
The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of anxiety is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must be 
requested to express an opinion as to the 
impact of the anxiety on the veteran's 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for anxiety with 
documentation of its consideration of the 
applicability of the provisions of 
38 C.F.R. §§ 3.321(b)(1) (1999).  

5.  Regarding the issue of service 
connection for a jaw disability, the RO 
will undertake such development or review 
action as it deems proper regarding the 
issue on appeal.  If such action does not 
resolve the disagreement either by 
granting the benefit sought or through 
withdrawal of the NOD, such agency shall 
prepare a statement of the case, with 
notification of the to the veteran of his 
need to timely file a substantive appeal 
if he wishes appellate review of this 
claim.  

If the benefits requested on appeal, for which a timely NOD 
has been filed are not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case containing all applicable criteria pertinent to the 
appellant's claims.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

